DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 4, none of the prior art found by the Examiner discloses the claimed aspects of: 
A pixel circuit for providing a driving signal to an element to be driven, comprising: 
a driving sub-circuit comprising a control terminal, a first terminal and a second terminal, the driving sub-circuit being configured to control the driving signal flowing through the first terminal and the second terminal according to a signal of the control terminal; 
a first capacitor comprising a first pole and a second pole, the second pole being coupled to the control terminal of the driving sub-circuit; 
a first data writing sub-circuit configured to write a first initialization signal to the first pole of the first capacitor in response to a first scanning signal, and write a first data signal into the driving sub-circuit in response to the first scanning signal, so that the signal of the control signal of the driving sub-circuit changes with the first data signal;
a second data writing sub-circuit configured to write a second data signal to the first pole of the first capacitor in response to a second scanning signal, so that the signal of the control terminal of the driving sub-circuit jumps; 
the first data writing sub-circuit is coupled to the control terminal of the driving sub-circuit and configured to write the first data signal to the control terminal of the driving sub-circuit; 
the first data writing sub-circuit is coupled to the second terminal of the driving sub-circuit and configured to write the first data signal to the second terminal of the driving sub-circuit; and 
the driving sub-circuit is further configured to connect the first terminal of the driving sub-circuit with the control terminal of the driving sub-circuit in response to the first scanning signal so as to write a compensated first data signal to the control terminal of the driving sub-circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
09/02/2022